COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
ROBERT PINA,                               §
                                                                  No. 08-15-00109-CV
                              Appellant,        §
                                                                       Appeal from the
v.                                              §
                                                                      85th District Court
DEN-DOL, INC.,                                  §
                                                                 of Brazos County, Texas
                               Appellee.        §
                                                                 (TC# 13-000231-CV-85)
                                                §


                                MEMORANDUM OPINION

       Pending before the Court is a joint motion filed by Appellant, Robert Pina, and Appellee,

Den-Dol, Inc., to set aside the judgment and remand the case to the trial court pursuant to

TEX.R.APP.P. 42.1(a)(2)(B). The parties represent in their motion that they have reached an

agreement to settle the dispute and they seek entry of an agreed judgment by the trial court. The

motion is granted. Accordingly, we set aside the trial court’s judgment without regard to the

merits and remand the case to the trial court for rendition of judgment in accordance with the

parties’ agreement.   The joint motion does not represent that the parties have made any

agreement regarding costs. Consequently, costs on appeal are taxed against Appellant. See

TEX.R.APP.P. 42.1(d). Pursuant to the parties’ request, the mandate will issue on the same date

as our opinion and judgment in this case. See TEX.R.APP.P. 18.1(c).


                                            STEVEN L. HUGHES, Justice
May 13, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.